           Case 1:20-cv-08348-LLS Document 11 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CURTIS McDANIEL,

                                Plaintiff,

                    -against-
                                                                 20-CV-8348 (LLS)
THE CITY OF NEW YORK; JOHN DOE
                                                                CIVIL JUDGMENT
SUPERINTENDENT; JOHN DOE HEAD OF
MEDICAL UNIT; JOHN DOE
ORTHAPEDIC,

                                Defendants.

         Pursuant to the order issued February 26, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii). The Court declines to exercise supplemental jurisdiction over any

state-law claims Plaintiff may be asserting. 28 U.S.C. § 1367 (c)(3).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 26, 2021
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
